Citation Nr: 0906332	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 

3.	Entitlement to an initial rating higher than 50 percent 
for Post-Traumatic Stress Disorder (PTSD), for purposes of 
accrued benefits.

4.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for purposes of accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  He died in August 2004.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The appellant appeared at the RO and 
testified before the undersigned Veteran's Law Judge in 
September 2007.


FINDINGS OF FACT

1.	The Veteran died in August 2004 from complications of 
acute and chronic alcoholism.    

2.	At the time of his death, the Veteran was service-
connected for PTSD, rated as 50 percent disabling, and 
tinnitus, rated as 10 percent disabling.

3.	The clear medical evidence does not establish that the 
Veteran's alcoholism was secondary to his service-connected 
PTSD.

4.	The Veteran's death was due to his own willful misconduct.

5.	At the time of the Veteran's death, his PTSD was 
manifested estrangement from his wife, depression, intrusive 
thoughts of Vietnam, chronic nightmares and sleep 
disturbances, lethargy, low self-esteem, panic attacks, 
weight gain, avoidance of people, and severe anxiety.  

6.	The Veteran's PTSD symptoms caused serious occupational 
and social impairment with reduced reliability and 
productivity.

7.	Prior to his death, the Veteran was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected PTSD.   


CONCLUSIONS OF LAW

1.	Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2008).

2.	The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).

3.	The criteria for the assignment of a 70 percent evaluation 
for Post-Traumatic Stress Disorder have been met for purposes 
of accrued benefits.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.326, 4.130, Diagnostic Code 9411 
(2008).

4.	The criteria for entitlement to a TDIU are met for 
purposes of accrued benefits.  38 C.F.R. §§ 1155, 5121 (West 
2002); 38 C.F.R. §§ 3.340, 3.341(a), 3.1000, 4.16 (2008).



 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

Here, the RO sent correspondence in April 2005 and a rating 
decision in June 2005 that fully addressed all notice 
elements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and included an explanation of how to substantiate a DIC 
claim for both service-connected and nonservice-connected 
conditions as required by Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The VCAA duty to notify, however, was not satisfied 
with respect to advising the appellant of the exact 
conditions for which the Veteran was in receipt of service 
connection at the time of his death. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  To show that the error did not affect the 
essential fairness of the adjudication, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the Veteran's service- 
connected PTSD and specifically argued that complications of 
that condition ultimately brought about his death.  Thus, the 
appellant has demonstrated actual knowledge and therefore 
proceeding with the appeal would not be prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist the appellant in the development of 
her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained the service medical 
records, VA outpatient treatment records and private medical 
records.  The appellant submitted private medical records and 
lay statements in support of her claims.  Furthermore, a 
medical opinion concerning the claim for service connection 
for the cause of the Veteran's death was obtained in July 
2007.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the case is 
ready for appellate review.

Service Connection for Cause of Death

The Veteran's Death Certificate shows that he died in August 
2004 from complications of acute and chronic alcoholism.  At 
the time of his death, the Veteran was service-connected for 
PTSD, rated as 50 percent disabling, and tinnitus, rated as 
10 percent disabling.  

In the present appeal, the appellant contends that service 
connection for Veteran's cause of death is warranted because 
his alcoholism was caused by his service-connected PTSD.   
 
The law provides Dependency and Indemnity Compensation (DIC) 
for the spouse of a Veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred or aggravated in line of 
duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.301(a), 3.303(a).  The death of a 
Veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id. 

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or known prohibited action.  38 C.F.R. 
§ 3.1(n).  Isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).  Where drugs are used to enjoy or experience 
their effects, and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the Veteran's willful 
misconduct.  38 C.F.R. § 3.301(c)(3). 

Service connection for an alcohol abuse disability that is 
secondary to a service-connected disability may be granted.  
However, there must be clear medical evidence establishing 
that the alcohol abuse disability was indeed caused by a 
Veteran's primary service-connected disability and that the 
alcohol abuse disability was not due to willful wrongdoing.  
Allen v. Principi,  237 F.3d 1368 (2001).   

Here, the clear medical evidence does not establish that the 
Veteran's alcoholism was secondary to his service-connected 
PTSD.  During a VA PTSD screening conducted in April 2003, 
the Veteran reported that he started drinking before his 
period of active duty.  He stated that he tapered off his 
alcohol consumption while in the military but began drinking 
heavily after service.  The examiner specifically asked the 
Veteran whether he used drinking as a way of coping with PTSD 
symptoms like guilt, anxiety, and depression.  The Veteran 
responded, "I think I am an alcoholic." 

The Veteran underwent a VA PTSD examination in October 2003.  
He reported that his father was an alcoholic, that his wife 
had recently left him because of his drinking, and that his 
periods of sobriety rarely lasted longer than 6 months.  He 
claimed that he suffered a withdrawal seizure in January 
2003.  The Veteran stated that he had recently undergone 
treatment for alcoholism in April and June of 2003.  However, 
he admitted that he began drinking again to control his 
withdrawal symptoms.  He reported that he was taking VA 
prescribed anti-psychotic and anti-depressant medications to 
alleviate his PTSD and withdrawal symptoms.  

After taking a comprehensive history, examining the Veteran, 
and reviewing the claims file, the October 2003 VA examiner 
noted that the Veteran had "a long history of severe 
alcoholism and multiple attempts to remain sober, and fairly 
recent worsening of alcoholic symptoms to include withdrawal 
symptoms which are fairly severe."  She indicated that the 
Veteran's PTSD symptoms were revealed because of his 
discontinuation of alcohol.  She did not, however, suggest 
that the Veteran's PTSD caused his alcohol abuse.

In June 2007, a VA psychiatrist was asked to review the 
claims file and opine whether the Veteran's alcoholism was 
caused by his PTSD.  She began by noting that PTSD is an Axis 
I mental disorder that cannot cause physical death nor 
directly cause a person to drink alcohol.  She opined that 
the Veteran was probably an alcoholic prior to service 
because he had a family history of drinking, was drinking 
prior to service, and would not comply with treatment despite 
knowing the consequences of his condition.  Hence, she 
concluded that it was not likely that Veteran's alcoholism 
was caused by his service-connected PTSD.  
For reasons stated above, the Board finds that the 
preponderance of the evidence indicates that the Veteran's 
alcoholism was not secondary to his service-connected PTSD 
but was the result of his own willful misconduct.  Service 
connection is not warranted when the Veteran's death is 
caused by his own willful misconduct.  Therefore, the claim 
for service connection for the cause of the Veteran's death 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  
DIC under 38 U.S.C.A. § 1318
Under 38 U.S.C.A.§ 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of non-service-connected causes, if the 
Veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318; Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).
As was discussed above, the Board finds that the Veteran's 
death was the result of his own willful misconduct.  
Accordingly, benefits under 38 U.S.C. § 1318 must be denied. 

Accrued Benefits
Periodic monetary benefits authorized under laws administered 
by the VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death and due to 
the Veteran but unpaid will, upon the death of the Veteran, 
be paid to the Veteran's spouse, children or dependent 
parent.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2008).  In order for a claimant to be entitled to 
accrued benefits, the Veteran must have had a claim pending 
at the time of his death and an application for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); Jones v. 
West, 136 F.3d 1296, (Fed. Cir. 1998).  
In the present appeal, the record reflects that the Veteran 
died in August 2004.  At that time, he had claims pending for 
an increased initial rating for PTSD and entitlement to TDIU.  
The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By a Surviving Spouse or Child (Including 
Death Compensation if Applicable) in March 2005, within one 
year of the Veteran's death.  Hence, she may be entitled to 
accrued benefits.
A. Increased rating for PTSD  
Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126.  Under the General Rating 
Formula for Mental Disorders, a 50 percent rating is 
warranted if it is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.
A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130.
A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name. 38 C.F.R. § 4.130.
The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).
A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A score of 41-50 illustrates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).
In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  Where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994), 38 C.F.R. § 4.2.  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Here, the Veteran was awarded service connection for PTSD 
with an evaluation of 50 percent in an October 2003 rating 
decision.  In December 2003, he filed a Notice of 
Disagreement asserting that he was entitled to a higher 
initial rating.  After a thorough review of the record, the 
Board finds that the Veteran's PTSD symptoms throughout the 
appeal period caused the type of occupational and social 
impairment contemplated by a 70 percent rating.
During a VA examination in October 2003, the Veteran reported 
having sleep latency, nightmares and intrusive memories of 
Vietnam, anxiety, weight gain, tiredness and lethargy, and 
feelings of depression.  He admitted that he had frequent 
suicidal ideation but said that he had no intent to hurt 
himself.  He also stated that he typically had panic attacks 
that increased his heart rate and caused dry mouth and 
sweating once or twice per month.  The Veteran claimed that 
he felt uncomfortable around people of Asian descent and in 
crowded places.  Yet, he reported that he was still employed 
as a sales representative.  
On examination, the Veteran was neatly groomed, polite, and 
cooperative.  He was oriented in all spheres.  His mood was 
dysphoric and his affect was restricted and guarded.  The 
Veteran performed serial subtraction of 7s from 100 with no 
errors.  His thought processes were goal directed and he was 
able to spell "world" forward and backwards.  
Based on his examination of the Veteran and his review of the 
claims file, the examiner concluded that the Veteran's PTSD 
symptoms were of a severe nature.  He stated, "The Veteran 
is at high risk for deterioration due to the severity of his 
symptoms.  His organized, neat and well groomed appearance 
along with his ability to maintain employment has a potential 
to downplay the severity of symptoms to family members and 
treating clinicians."  The examiner assigned a GAF score of 
48.  
In a letter submitted in January 2004, a VA social worker 
wrote that the Veteran was continuing to struggle with severe 
symptoms of PTSD that included depressed mood, suicidal 
ideation, insomnia with nightmares, intrusive thoughts, high 
anxiety with panic episodes, and continued paranoid ideation.  
She claimed that the Veteran was separated from his wife and 
continued to isolate himself.  The social worker reported 
that the Veteran had been dismissed from his job and was 
unable to find further employment as a result of his PTSD 
symptoms. 
A January 2004 VA mental health treatment note shows that the 
Veteran reported increased sleep latency and early morning 
awakenings, depression, lethargy, low self-esteem, panic 
attacks, and weight gain.  He stated that since the beginning 
of the Iraq war, his nightmares had increased and he had 
intrusive memories of his combat in Vietnam every day.  He 
claimed to have feelings of severe anxiety and impending 
doom.  The Veteran stated that he avoided crowds, people of 
Asian descent, and loud noises.  
In May 2004, the Veteran sought emergency care for his PTSD.  
Specifically, he reported struggling with flashbacks and 
suicidal ideation.   
Although the Veteran's PTSD symptoms do not precisely fit all 
the criteria for a 70 percent rating, the record demonstrates 
that his symptomatology caused severe occupational and social 
deficiencies.  His relationship with his family was severely 
strained and he was no longer employable.  Moreover, his GAF 
score of 48 suggested serious social and occupational 
impairment.  The Board concludes that, with resolution of 
reasonable doubt,  the  criteria for a 70 percent rating were 
met.  
However, the Board does not find that a 100 percent 
evaluation is warranted.  While the Veteran's symptoms caused 
serious impairment, there is no indication that he exhibited 
grossly inappropriate behavior, or that his thought processes 
are grossly impaired prior to his death.  He was not a threat 
to himself or others and did not suffer from any delusions or 
hallucinations.  Hence, a 100 percent evaluation is not 
warranted.
B. TDIU
A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).  

The central inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During his lifetime, the Veteran was service-connected for 
PTSD, rated as 50 percent disabling, and tinnitus, rated as 
10 percent disabling.  In this decision, the Board increased 
the Veteran's rating for PTSD to 70 percent for accrued 
benefits purposes.  Hence, his degree of disability meets the 
percentage requirements of 38 C.F.R. § 4.16(a).  Therefore, 
the remaining question is whether, during the Veteran's 
lifetime, his service-connected disabilities rendered him 
unable to secure or follow a substantially gainful 
occupation.  

In a letter received in January 2004, a VA social worker 
wrote, "It is the clinical impression of this writer that 
the symptoms of PTSD which [the Veteran] continues to 
experience at a severe level, render him unable to maintain 
employment."  The file does not contain any contrary 
opinions.  Moreover, since the VA social worker did not 
distinguish between the effects of the Veteran's nonservice-
connected alcoholism and his service-connected PTSD on his 
employability, the Board must attribute such effects to his 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998). 

Accordingly, the Board finds that the criteria for 
entitlement to a TDIU are met for accrued benefits purposes.



ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318 is denied.

An evaluation of 70 percent, but no more, for Post-Traumatic 
Stress Disorder is granted, for purposes of accrued benefits. 

A total disability rating based on individual unemployability 
due to service-connected disabilities TDIU is granted, for 
purposes of accrued benefits. 



____________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


